DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendments
Acknowledgement is made of Applicant's claim amendments on 7/21/2022. The claim amendments are entered. Presently, claims 1-10, 12-16, and 18 are now pending. Claims 11 and 17 have been cancelled. Claims 1, 4, 5, 7, 10, 12-16, and 18 have been amended.

REASONS FOR ALLOWANCE
The following is an Examiner’s statement of reasons for allowance: Applicant has amended the claims and specification to address the various issues as described below. 

Applicant has sufficiently amended the specification to provide the requisite trademark designation. Accordingly, the specification objection regarding this issue is withdrawn. 

Applicant has sufficiently amended the abstract to fix the language. Accordingly, the specification objection regarding the abstract is withdrawn

Applicant has sufficiently amended claim 5 to address the claim objections. Accordingly, the claim objection is withdrawn.

Regarding the §112(b) rejections:
Claim 1 has been sufficiently amended the claim to address the ambiguities with “the node”, “a fact validation method”, and “neural network propagation of the nodes”. Thus, the §112(b) rejections against these limitations have been resolved.
Claim 4 has been sufficiently amended regarding the building and outputting limitations. Applicant has also provided an explanation regarding “the node” and which instance of node it is referring back to. Applicant’s explanation has been accepted. Accordingly, the §112(b) rejections against these limitations have been resolved. 
Claim 5 has been sufficiently amended regarding the limitation “in the fact validation” and “neural network propagation of the nodes”. Accordingly, the §112(b) rejections against these limitations have been resolved.
Claim 7 has been sufficiently amended to address the ambiguities regarding “the graph construction unit”. Accordingly, the §112(b) rejection against it is withdrawn.
Claims 11 and 17 have been canceled. Accordingly, the §112(b) rejections against them are moot. 
Claims 12 and 13 have been amended to fix the preamble dependency. Accordingly, the §112(b) rejections against them are withdrawn.
Claims 14 and 18 have been amended to fix the preamble dependency and regarding the outputting limitation. Accordingly, the §112(b) rejections against them are withdrawn.

Applicant has sufficiently amended claims 10 and 15-18 to overcome the §101 rejection regarding the signal per se issue. Accordingly, the §101 rejection against those claims are withdrawn. 
The following new prior art reference is also considered:
Zhu et. al., “HGCN: A Heterogeneous Graph Convolutional Network-Based Deep Learning Model Toward Collective Classification”: describing a heterogeneous graph convolutional-based deep learning model (HGCN) for classification. Wherein the HGCN comprises a plurality of hierarchical nodes and layers that supports fine-grained semantic relations. The layers including label propagation layers for feature analysis and labeling. The semantic relations including node-contextual semantic relations and entity relationships.
While Zhu teaches a hierarchical heterogeneous graph with a plurality of nodes, it does not explicitly teach that the nodes include a sentence node as recited in the claims. In addition, while Zhu teaches semantics, context, and features, it does not explicitly teach semantic feature propagation in correlation with the context node as recited in the claim. Zhu also does not explicitly teach the semantic feature propagation from fine-grained to coarse-grained nodes and that the nodes are initialized via a bidirectional encoder as recited in the claims. Wherein the propagation has a propagation direction from entity to sentence and then to context node as recited in the claim. Therefore, the claim limitations are distinguishable from Zhu. 

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Response to Arguments
Applicant's arguments filed on 7/21/2022 have been fully considered and are accepted. Applicant’s arguments are made in correlation with the various amendments, which have been addressed above. 

Applicant’s acknowledgment of the §112(f) interpretation of the claims is confirmed. 

EXAMINER’S AMENDMENT
Authorization for this Examiner’s amendment was given in an interview with Patent Agent Nathaniel Perkins on 7/27/2022.

The application has been amended as follows below, with strikeouts and bold underlined limitations being the Examiner’s amendments. Applicant’s claim amendments submitted in the filing on 7/21/2022 has been entered. The Examiner’s amendments are modifying that claim set. For clarity, the claims will be modified as shown below per the Examiner’s amendments as the final version of the claims. Only claims being amended or modified are shown below. 

Claim 1
A fact validation method, comprising: 
inputting a statement to be validated and searching for the statement to obtain an evidence set of the statement; 
constructing a hierarchical heterogeneous graph consisting of an entity node, a sentence node and a context node based on the evidence set; 
splicing the statement and the evidence set and initializing a node to obtain the feature representation of the node; 
updating the feature representation of the node based on inference according to a propagation direction of a neural network of the node in the hierarchical heterogeneous graph; and 
building an inference path for the updated feature representation of the node and outputting a prediction result of the statement according to the inference path; wherein 
firstly, the hierarchical heterogeneous graph with nodes including sentences, entities and contexts is constructed according to the retrieved evidence sentences, and feature representations of the context node, the sentence node and the entity node are respectively initialized by an encoder based on a bidirectional structure; secondly, the entity nodes, sentence nodes and context nodes are sorted by granularity; thirdly, a hierarchical structure is adopted to realize semantic feature propagation from fine-grained nodes to coarse-grained nodes, and specifically feature propagation from the entity node to the sentence node and then to the context node; and fourthly, a potential inference path is extracted from the hierarchical heterogeneous graph and encoded by splicing feature representations of nodes involved in the potential inference path; and
the feature propagation of the nodes in the hierarchical heterogeneous graph is node feature propagation based on a graph attention network mechanism, and the propagation direction is from the entity node to the sentence node and then to the context node, so as to realize updating among different types of nodes.


Claim 5
A fact validation system, comprising: 
an evidence retrieval module configured for inputting a statement to be validated and searching for the statement to obtain an evidence set of the statement; 
heterogeneous graph module configured for constructing a hierarchical heterogeneous graph consisting of an entity node, a sentence node and a context node based on the evidence set;
a node initialization module configured for splicing the statement and the evidence set and initializing a node to obtain feature representation of the node; 
a node updating module configured for updating the feature representation of the node based on inference according to a propagation direction of a neural network of the node in the hierarchical heterogeneous graph; and 
a result prediction module configured for building an inference path for the updated feature representation of the node and outputting a prediction result of the statement according to the inference path; wherein 
the fact validation system firstly constructs the hierarchical heterogeneous graph with nodes including sentences, entities and contexts according to the retrieved evidence sentences, and respectively initializes feature representations of the context node, the sentence node and the entity node by an encoder based on a bidirectional structure; secondly sorts the entity nodes, sentence nodes and context nodes by granularity; thirdly adopts a hierarchical structure to realize semantic feature propagation from fine-grained nodes to coarse-grained nodes, and specifically feature propagation from the entity node to the sentence node and then to the context node; and fourthly extracts a potential inference path from the hierarchical heterogeneous graph and encodes the potential inference path by splicing feature representations of nodes involved in the potential inference path; and
the feature propagation of the nodes in the hierarchical heterogeneous graph is node feature propagation based on a graph attention network mechanism, and the propagation direction is from the entity node to the sentence node and then to the context node, so as to realize updating among different types of nodes.

Conclusion
Claims 1-10, 12-16, and 18 are allowed. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to SELENE A HAEDI whose telephone number is (571)270-5762. The examiner can normally be reached M-F 11 AM - 7 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, OMAR FERNANDEZ RIVAS can be reached on (571)272-2589. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/S.H./Examiner, Art Unit 2128                                                                                                                                                                                                        


/OMAR F FERNANDEZ RIVAS/Supervisory Patent Examiner, Art Unit 2128